UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09917 SENTINEL VARIABLE PRODUCTS TRUST National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code:(802)229-3113 Date of fiscal year end: December 31, 2012 Date of reporting period: June 30, 2012 Page intentionally left blank. Table of Contents 4 Message to Shareholders 11 Understanding your Sentinel Funds Financial Statements 12 Sentinel Variable Products Balanced Fund 14 Sentinel Variable Products Bond Fund 16 Sentinel Variable Products Common Stock Fund 18 Sentinel Variable Products Mid Cap Fund 20 Sentinel Variable Products Small Company Fund 22 Statement of Assets and Liabilities 24 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 30 Notes to Financial Statements 35 Actual and Hypothetical Expenses for Comparison Purposes 36 Trustees & Of cers MessagetoShareholders Digby’s Umbrella and a Dinner to Remember In September 1944, Digby Tatham-Warter crossed Arnhem Bridge and politely asked the opposing Panzer Battalion if they would care to surrender. They declined. Not surprising as the Germans surrounded Digby’s regiment and outnumbered them ten to one. Digby was armed only with an umbrella. During much of the ensuing battles he only ever used an umbrella to direct troops and movements. As well as employing remarkable sang-froid, there was a pragmatic element. He was forever forgetting passwords and felt that his own side would never fi re on him while he was carrying the umbrella. He was right. They remembered him for decades. In March 1925 Lord Beaverbrook held a dinner with Churchill, then Chancellor, Keynes and a number of pro-gold standard Treasury men. The debate centered on whether a return to gold would: either i) “prevent life in a fool’s paradise of false prosperity” ii) “improve the terms of trade by overall cost reductions” and iii) “mean parity with Germany and the United States (U.S.)”; or i) mean “unemployment, downward wage adjustment, prolonged strikes” ii) “favor the special interests of fi nance at the expense of production” and iii) “lead to a permanent contraction of production.” Keynes, of course, was in the second camp. He knew of the “paradox of unemployment amidst dearth” when an economy can not clear wages and prices, and falls into a liquidity funk. No matter how much rates are pushed, the desire to delever and withhold purchases prevents growth. The Treasury position prevailed and reluctantly Churchill went along. One month later, Britain restored the gold standard. It lasted seven lean years. Everything Churchill and Keynes feared came true. Not one of the alleged benefi ts materialized. Churchill called it the worst decision of his career. So why do we need Digby and Churchill now? Because Europe is debating just this dilemma: either growth through austerity (and everything else in the or section above), internal devaluations, which mean nominal wage cuts, or fuller employment, spending and growth. The U.S. faces the same problem but does not debate. Only the Federal Reserve (Fed) is working on the problem. The fi scal side has abstained. So the noise we hear is one hand clapping. And what the ECB[1] should be doing is holding a large umbrella to remind itself that it is obliged to uphold Article 2 of the Treaty of the European Union, to “promote… social progress and a high level of employment.” This means that the coming showdown between Germanic austerity dogma and sensible growth policies is about to enter a new round. Which is good because fi nancial interests should not prevail. Let’s look at where we are in Europe and the U.S., then a quick look at China. And if you want the answer now, it’s the U.S. This article contains the current opinions of the author but not necessarily those of Sentinel Investments. Thea uthor’s opinions are subject to change without notice.This article is distributed for informational purposes only. Forecasts, estimates, and certain information contained here in are based upon proprietary research and should not be considered as investment advice or a recommendation of any particular security, strategy or investment product. Information contained here in has been obtained from sources believed to be reliable, but not guaranteed. 4 Half of all Europe’s business takes place within Europe so someone (hint, Germany) needs to create that demand. Europe in as few words as possible It all started around 1998 with a treaty in a non-descript town in the Netherlands where two numbers came to dominate the terms of economic union: a budget balance of 3% of GDP and debt of 60%. These were the demons to be slayed. Meet those and you could join the euro club. Only three countries met the criteria at the time: Ireland, Portugal and Finland. Germany broke the rules in seven out of the next twelve years. They benefi tted hugely from an undervalued exchange rate. Bond yields converged. But in the aftermath of the fi nancial crisis, it turned out that some countries borrowed too much (Greece), some decided to let taxpayers bail out private banks (Ireland), some took on the losses from a real estate boom (Spain) and some thought it not worth reforming labor markets because, well, it suited them not to (France and Italy). Meanwhile Germany found itself with excess savings and a competitive export market without customers. The ensuing arguments led to six governments falling, the latest of which was the Netherlands. So what now? 1. Financial Surpluses: Every country has four sources of surplus or defi cit that must sum to zero. These are i) households ii) corporations iii) government and iv) rest of the world. If the balance sheets of the fi rst two are damaged, they pay down debts. If the rest of the world doesn’t want your stuff, then only the government can replace the demand. Either that or the whole economy sinks to a much lower level. Tax cuts won’t help. They’re saved. Zero rates don’t work. If there’s no demand, no investment clears a hurdle rate. Molotovs in Greece and protests in Spain point right at this dilemma. And the Netherlands, with one of the highest current account surpluses in the world, has realized that withdrawing government expenditure, just to meet the demon numbers, comes at a terrible cost. 2. ECB: The LTROs[2] saved the banks. Between raising credit standards and deteriorating assets, bank fl ows to the small and medium sized enterprises (SMEs) had all but ceased. These are the backbone of Europe’s economy accounting for 99% of fi rms and 72% of labor. The plan was to provide liquidity by temporarily buying bank assets and then see the funding fl ow to business. There is evidence that this is happening but demand is hopelessly weak because of the fi scal hair shirts insisted upon by Germany. Half of all Europe’s business takes place within Europe so someone (hint, Germany) needs to create that demand. If they keep pointing to the infl ation specter, then the whole process will be painfully slow. The good news is, fi rst, that the ECB knows this and is not repeating the mistake of Mr. Trichet a year ago and raising rates and, second, European governments are rebelling against the policies demanded by Germany. If they prevail, some growth may ensue. 3. Look for Backtracking: Some of the newly elected governments are backtracking on budget commitments. The first was Spain. Italy is fi nding structural reforms diffi cult. The Netherlands is in limbo. But we should not be overly alarmed. If these countries can anchor expectations, make their debt a bargain for creditors, employ credible economic programs, prioritize their social safety nets and create popular support for such measures, then recovery and structural reform can be more than aspiration. The ECB needs to keep a cool head. It could happen and the odds are greater now than a few months ago. 5 The U.S., on course, just The U.S. economy is on a painfully slow road. It is recovering. Jobs numbers are better, even though some hiring in the fi rst quarter may have been brought forward by mild weather. Production, manufacturing and exports, all signs of regained competitiveness in the U.S., are showing steady improvements, occasional setbacks and improvements again. And the government sector is contracting. Not on purpose mind you, but jumping off a cliff and letting inertia do the work result in the same end. Above all of this, we have a Fed using every monetary policy at their disposal to try and promote growth and employment. Mercifully, their actions indicate they are less consumed with inflation. Of these, the important developments are: 1. The Fed: is in two broad camps. One is that there has been a fall in productive capacity and that the natural rate of unemployment may be much higher than the broad consensus of around 6%. This camp believes that the liquidity from Quantitative Easing (QE) can not fi nd its way into the economy and so may be infl ationary. Further, they believe the economy pre-2008 was over-stated and so the output gap now is smaller than most estimates. Here’s the output gap by one measure, around 12% lower than trend growth. The other camp believes that employment should recover faster and that resource utilization rates in labor and manufacturing remain low. They are right and they prevail for now. The April FOMC[3] lowered its 2012-2013 growth estimates from last November, left its inflation estimates unchanged and projected a 0.5% drop in unemployment. You would think this would lead to no change in forward rate policy and ongoing concern about the state of the economy. But bizarrely, two members brought forward their rate increase estimates from 2015 to 2014. Which shows just how delicate the balance of debate is between growth and infl ation. But for now, it’s holding Digby’s umbrella password of growth. 2. And Infl ation: The 1970s remain the specter for the Fed. They lost control, respect and were constantly undermined by bad fi scal policies. But there are no inflation expectations in the economy. Whether you believe i) excess reserves and monetary balances are infl ationary ii) government spending is out of control or iii) employment capacity will drive prices, there’s nothing to see. 6 Graphs sourced from the Federal Reserve Bank of St.Louis, Economic Research Here’s the fir st, with no evident multiplier from monetary infusion to price. Why? Because money is as money does. If it does not move into the system, banks just sit on reserves and buy securities. Here’s the second, with cyclically induced government spending against the 10-year Treasury Infl ation Protected Securities (TIPS). However distorted the TIPS market is (and it is because of lack of inventory), the government has been able to borrow at negative rates for the last year. Graphs sourced from the Federal Reserve Bank of St.Louis, Economic Research 7 And here’s the third, an old favorite, showing no increases in income and declining secular infl ation. That’s partly because employment costs have grown at around 1.5% down from 3.0% prior to 2008. So fi nally this is where infl ation comes out. Less than the “Great Moderation” (how hubristic that looks), less than the infl ation era and less than the 1980s growth. So the conclusion should be why not try some infl ation? Why do we fret about 3% vs. 2%? And if we had a year or so of 3% to 4% infl ation, would it not be better than the lurching recovery we have? 8 Graphs sourced from the Federal Reserve Bank of St. Louis, Economic Research 3. Small Government Bad Policy: The Government sector continues to shrink, although you would hardly guess it from mainstream political debate. For most of the last two years, government expenditures, consumption, capital investment and transfer payments have fallen. All government expenditures, throwing in states and locals, stand at 19.7% compared to its 40-year average of 19.9%. State and local government spending is 3% below its 2007 level and represents 60% of all total government spending. Tax revenue has not kept up with transfers which is why the defi cit increased. What should happen next? Well, keeping rates low helps fund the defi cit. And it could be more easily funded with a progressive tax rate and a more sensible, loop-hole-free corporate tax rate. There. Said it. Generally, the U.S. is on course. The recovery is maddeningly slow and takes one step back for every two forward. But it’s unlikely we will have the full setback that we had in the spring of 2010 and 2011, when most numbers rolled over. Consumer confid ence is steady. Tax revenue has not kept up Manufacturing jobs on the rise. Productivity growth has slowed and thus implies more with transfers which is why labor demand. There remains stress between the rentier[4] economy, which wants high the deficit increased. What real rates on their savings and no in ation, and everybody else, who need more aggregate should happen next? demand, labor and more price in ation. Rentiers eventually lose that struggle. Well, keeping rates low helps fund the defecit. And it could A Very Quick Look at China be more easily funded with Lower growth, lower infl ation, lower trade and current account surpluses. The challenge a progressive tax rate and a to rebalance the economy towards final, private consumption and away from exports and more sensible, loop-hole-free capital investment is immense. Right up to the 1980s, the London School of Economics corporate tax rate. taught that centrally planned economies were the only way to distribute growth evenly. It There. Said it. was not fully understood that what really mattered was a pluralistic society and restrictions on extractive institutions, like central governments, state-owned enterprises and, well, local big men. Some of these implicit trade-offs in China are coming under increased stress. It’s very diffi cult for China to change its growth model and reverse some of the wealth back from the state and elites to the household sector. What would serve as a clearer signal that things were changing in China would be i) a privatization program ii) slow down in investment growth iii) evident political stability and iv) a lower savings rate. These would have profound implications for global flows on surpluses and savings but would point to more robust consumption in China. But there’s very little sign of any of that. And for Capital Markets Bonds The demand for safe assets far outstrips supply. Reserve managers, pension funds, insurance companies and, importantly, collateral and capital for fi nancial institutions all require safe, liquid debt. Yet, deteriorating fi scal conditions of choice sovereign issuers and the private sector deleveraging has meant less supply. So we continue to expect U.S. treasuries to remain in a low and tight range. When they do move, they can do so very quickly as we saw rates move from 1.88% to 2.38% and back down to 1.98%. 1. Whipsaws in U.S. Government Treasury bonds: It’s more of the same with long duration bonds moving in tight ranges of 20bps or so. Put together the prospect of QE, the slow recovery, throw in Europe fears, and the mix supports the patter of low rates we’ve seen for the last six months. The end of Operation Twist removes about $170bn quarterly rate of buying but assuming the same patterns from the end of QE1 and QE2, this only leads to a 10bp change in fair value. So more trading to be had without any break-out. 2. MBS [5] probably remains the fi rmest underbid in the market. They remain steady in price with a spread of around 90bp. If there is a QE3, MBS are likely to be the target as it’s one way to stimulate the housing market. But the overall attraction is price stability in what might be tense times this summer. 3. Corporate Bonds: Spreads at around 190bp are a little higher than pre-recession levels but the market is more bifurcated now. Why? Because the banks are almost a separate asset class and investors demand a premium. Corporates are very well bid and favored by all long duration investors, especially pensions and insurance companies. 9 Equities Much of the rally so far this year has had a sense of unease, as if the “risk on” trade was still only just better than the alternative. Market valuations have barely changed from a year ago. This is a market of earnings appreciation, dividends and dividend growth and some top line growth. It’s not a market of multiple expansions. So the focus is: So put all this together: 1. U.S. looks the best bet from macromanagement… 1. Earnings Per Share Growth: Even stripping out the volatility of nancials (all that FICC[6] trading), we should see 10% growth this year along with cleaner fi nancials, improved payouts and cover. Margins may come under pressure as some of the last few years’ spectacular productivity gains become too tough to pull off. 2. Europe now enters a new phase, how to stand up to Germany… it will be messy. 3. Monetary policy will remain loose but with no major changes. 2. Yes, Dividends Again: Between 1970 to 2011, dividends were 35% of SPX[7] equity gains. Even in a recovery phase, like 2009-2010, they were 10%. The yield gap ratio between equity yields and treasuries is now around 10bp. Managements remain gun shy about increasing payouts but the cash fl ow yields look very attractive relative to investment grade corporate bonds. 4. There’s no inflation that matters. 3. U.S. in the Fore: There’s more growth visibility in the U.S. markets, along with higher margins and more cash build up. Some markets 5. See #4 in Europe look cheap and nearly all are yielding considerably more than their own sovereigns. But there’s not enough demand to pull 6.Broad growth in the U.S. but occasional setbacks in confidence triggered by uneven demand. these markets into higher valuations. And many companies have a long way to go to match U.S. productivity and capital management. Here’s an important valuation measure, the market value of equities and net worth of non-fi nancial companies over Gross National Product: I like this because it removes financials from the picture and uses net worth, thus eliminating earnings leverage. By this measure, stocks look reasonably valued, no overstretch but no 2009 bargains either. That seems a good place to put new money. Sources:“Depression is a choice,” Steve Waldman; Martin Gilbert, Winston S. Churchill , Vol.5 ,1976; Graphs sourced from the Federal Reserve Bank of St.Louis, Economic Research; Sentinel Asset Management, Inc. [1] European Central Bank [2] Long Term Refinancing Operation [3] Federal Open Market Committee [4] someone who lives off dividends from property and investments; [5] Mortgage-Backed Securities [6] Fixed Income, Currency&Commodities [7] The Standard & Poor’s 500 Index is an unmanaged index of 500 widely held US equity securities chosen for market size, liquidity, and industry group representation. An investment cannot be made directly in an index. 10 Understanding your Sentinel Funds Financial Statements 1 Schedule of Investments This schedule shows you which investments your fund owned on the last day of the reporting period. The schedule includes: a list of each investment the number of shares/par amount of each stock, bond or short-term note the market value of each investment the percentage of investments in each industry the percent and dollar breakdown of each category 2 Statement of Assets and Liabilities This statement details what the fund owns (assets), what it owes (liabilities), and its net assets as of the last day of the period. If you subtract what the fund owes from what it owns, you get the fund’s net assets. For each class of shares, the net assets divided by the total number of shares outstanding gives you the price of an individual share, or the net asset value per share. Net assets are also broken down by capital (money invested by shareholders); net investment income not yet paid to shareholders or net investment losses, if any; net gains earned on investments but not yet paid to shareholders or net losses on investments (known as realized gains or losses); and fi nally gains or losses on securities still owned by the fund (known as unrealized appreciation or depreciation). This breakdown tells you the value of net assets that are performance-related, such as investment gains or losses, and the value of net assets that are not related to performance, such as shareholder investments and redemptions. 3 Statement of Operations This statement breaks down how each fund’s net assets changed during the period as a result of the fund’s operations. It tells you how much money the fund made or lost after taking into account income, fees and expenses, and investment gains or losses. It does not include shareholder transactions and distributions. Fund operations include: income earned from investments management fees and other expenses gains or losses from selling investments (known as realized gains or losses) gains or losses on current fund holdings (known as unrealized appreciation or depreciation) 4 Statement of Changes in Net Assets This statement shows how each fund’s net assets changed over the past two reporting periods. It details how much a fund grew or shrank as a result of: operations — a summary of the Statement of Operations for the most recent period distributions — income and gains distributed to shareholders capital share transactions — shareholders’ purchases, reinvestments, and redemptions Net assets at the beginning of the period plus the sum of operations, distributions to shareholders and capital share transactions result in net assets at the end of the period. 5 Financial Highlights This statement itemizes current period activity and statistics and provides comparison data for the last fi ve fiscal years (or less if the fund or class is not five years old). On a per-share basis, it includes: share price at the beginning of the periodfi investment income and capital gains or losses income and capital gains distributions paid to shareholders share price at the end of the period It also includes some key statistics for the period: total return — the overall percentage return of the fund, assuming reinvestment of all distributions expense ratio — operating expenses as a percentage of average net assets net income ratio — net investment income as a percentage of average net assets portfolio turnover — the percentage of the portfolio that was replaced during the period 11 Sentinel Variable Products Balanced Fund (Unaudited) Fund Profile (Unaudited) at June 30, 2012 Portfolio Weightings Asset Category Percent of Net Assets Domestic Common Stocks 63.7% U.S. Government Obligations 32.5% Foreign Stocks & ADR's 2.5% Cash and Other 1.3% Top 10 Equity Holdings* Top 10 Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets ExxonMobil Corp. 2.1% FNMA AO0308 3.50% 04/01/42 4.9% Int'l. Business Machines Corp. 1.8% FGLMC C03764 3.50% 02/01/42 4.9% United Technologies Corp. 1.6% FNMA AB5449 3.00% 06/01/27 3.2% Honeywell Int'l., Inc. 1.4% FGLMC J19197 3.00% 05/01/27 3.3% Merck & Co., Inc. 1.3% FGLMC G18434 3.00% 05/01/27 3.2% American Express Co. 1.3% FNMA AB0204 5.50% 12/01/38 3.2% Chevron Corp. 1.2% FNMA AB0074 5.00% 02/01/35 2.8% Visa, Inc. 1.1% FGLMC A79255 5.00% 11/01/37 2.7% Microsoft Corp. 1.1% FNMA MA1084 3.50% 06/01/32 2.3% Verizon Communications, Inc. 1.1% U.S. Treasury Bond 3.00% 05/15/42 2.0% Total of Net Assets 14.0% Total of Net Assets 32.5% Average Effective Duration (for all Fixed Income Holdings) 4.3 years** *"Top 10 Equity Holdings" and "Top 10 Fixed Income Holdings" excludes any short-­ term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-­ payment risk of mortgage-­ backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at June 30, 2012 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 32.5% Federal National Mortgage U.S. Treasury Obligations 2.0% U.S. Government Agency Association 16.4% U.S. Treasury Bond Obligations 30.5% Mortgage-­ Backed Securities: 3%, 05/15/42 300 M $314,250 Federal Home Loan Mortgage 20-­ Year: Total U.S. Government Corporation 14.1% FNMA AB5449 Obligations Mortgage-­ Backed Securities: 3%, 06/01/27 498 M $ 522,646 (Cost $5,196,312) 5,233,690 15-­ Year: FNMA MA1084 Space FGLMC G18434 3.5%,06/01/32 349 M 369,256 Value 3%, 05/01/27 497 M $521,416 Shares (Note 2) FGLMC J19197 30-­ Year: Domestic Common Stocks 63.7% 3%, 05/01/27 498 M 521,815 FNMA AB0074 Consumer Discretionary 6.0% 5%, 02/01/35 422 M 458,923 Comcast Corp. 5,000 157,000 30-­ Year: FNMA AB0204 FGLMC A79255 5.5%, 12/01/38 468 M 514,596 Gap, Inc. 4,300 117,648 5%, 11/01/37 410 M 441,800 FNMA AO0308 McDonald's Corp. 1,000 88,530 FGLMC C03764 3.5%, 04/01/42 746 M 785,533 McGraw-­ Hill Cos., Inc. 2,500 112,500 3.5%, 02/01/42 743 M 783,455 Total Federal National Mortgage Nike, Inc. 500 43,890 Association Omnicom Group, Inc. 2,500 121,500 Total Federal Home Loan Mortgage TotalU.S. Government Time Warner Cable, Inc. 1,200 98,520 Corporation Agency Obligations Time Warner, Inc. 3,000 115,500 12 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Balanced Fund Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) TJX Cos., Inc. 2,500 $ 107,325 Medtronic, Inc. 1,600 $61,968 Telecommunication Services 2.1% Merck & Co., Inc. 5,000 208,750 AT&T, Inc. 2,000 $71,320 Consumer Staples 6.8% Pfizer, Inc. 7,500 172,500 Altria Group, Inc. 2,000 69,100 Stryker Corp. 1,000 55,100 Rogers Communications, Inc. 2,500 90,525 CVS Caremark Corp. 1,500 70,095 UnitedHealth Group, Inc. 1,000 58,500 Verizon Communications,Inc. 4,000 177,760 HJ Heinz Co. 2,000 108,760 Zimmer Holdings, Inc. 1,500 96,540 Kellogg Co. 2,500 123,325 Utilities 0.4% Kraft Foods, Inc. 2,500 96,550 Industrials 10.0% Entergy Corp. 1,000 PepsiCo, Inc. 2,000 141,320 Boeing Co. 2,000 148,600 Total Domestic Common Stocks Philip Morris Int'l., Inc. 1,500 130,890 Canadian National Railway (Cost $7,295,109) 10,286,177 Procter & Gamble Co. 2,900 177,625 Co. 1,800 151,884 Foreign Stocks & ADR's 2.5% Wal-­ Mart Stores, Inc. 2,500 174,300 Deere & Co. 1,500 121,305 Australia 0.6% General Dynamics Corp. 1,500 98,940 BHP Billiton Ltd. ADR 1,500 Energy 7.1% General Electric Co. 7,500 156,300 Germany 0.9% Chevron Corp. 1,800 189,900 Honeywell Int'l., Inc. 4,000 223,360 SAP AG ADR 2,500 EOG Resources, Inc. 1,000 90,110 L-­ 3 CommunicationsHoldings,Inc. 1,500 111,015 Mexico 0.7% ExxonMobil Corp. 4,000 342,280 Northrop Grumman Corp. 1,700 108,443 America Movil SA de CVADR 4,000 Marathon Oil Corp. 2,500 63,925 Tyco Int'l. Ltd. 1,500 79,275 McDermott Int'l., Inc.* 3,000 33,420 Union PacificCorp. 1,000 119,310 United Kingdom 0.3% Noble Energy, Inc. 2,000 169,640 Diageo PLC ADR 500 Schlumberger Ltd. 2,500 162,275 United Technologies Corp. 3,500 264,355 Total Foreign Stocks & ADR's Waste Management, Inc. 1,000 33,400 (Cost $285,089) Transocean Ltd. 1,000 44,730 Institutional Money Market Funds 1.9% Weatherford Int'l. Ltd.* 4,600 58,098 Information Technology 11.5% State Street Institutional US Accenture PLC 1,500 90,135 Government Money Market Fund Financials 8.2% Activision Blizzard, Inc. 7,500 89,925 (Cost $302,398) 302,398 ACE Ltd. 1,500 111,195 Total Investments 100.6% American Express Co. 3,500 203,735 Check PointSoftwareB roadcomCorp. 3,000 101,400 (Cost $13,078,908)† 16,224,390 Bank of America Corp. 5,000 40,900 Technologies Ltd.* 2,000 99,180 Excess of Liabilities Over Bank of New York MellonCorp. 3,800 83,410 Cisco Systems, Inc. 6,000 103,020 Other Assets (0.6)% Chubb Corp. 2,000 145,640 Dell, Inc.* 5,000 62,600 Net Assets 100.0% $ 16,134,622 Goldman Sachs Group, Inc. 1,100 105,446 EMC Corp. * 5,000 128,150 JPMorgan Chase & Co. 2,500 89,325 Intel Corp. 3,500 93,275 * Non-­ income producing. MetLife, Inc. 2,000 61,700 Int'l. Business MachinesCorp. 1,500 293,370 † Cost for federal income tax purposes is $13,078,908. Morgan Stanley 2,500 36,475 KLA-­ Tencor Corp. 3,000 147,750 At June 30, 2012 unrealized appreciation for federal PNC Financial Services Microsoft Corp. 6,000 183,540 income tax purposes aggregated $3,145,482 of which Group, Inc. 1,000 61,110 $3,662,744 related to appreciated securities and The Travelers Cos., Inc. 2,000 127,680 NetApp, Inc.* 3,000 95,460 $517,262 related to depreciated securities. US Bancorp 4,300 138,288 Seagate Technology PLC 1,400 34,622 ADR -­ American Depositary Receipt Wells Fargo & Co. 3,500 117,040 Texas Instruments, Inc. 4,000 114,760 Visa, Inc. 1,500 185,445 Health Care 9.3% Western Union Co. 2,500 42,100 Amgen, Inc. 1,000 73,040 Becton Dickinson & Co. 1,000 74,750 Materials 2.3% Bristol-­ Myers Squibb Co. 4,000 143,800 EI Du Pontde Nemours & Co. 2,500 126,425 Celgene Corp.* 2,000 128,320 Freeport-­ McMoRan Covidien PLC 2,000 107,000 Copper & Gold, Inc. 4,000 136,280 Eli Lilly & Co. 2,000 85,820 Praxair, Inc. 1,000 108,730 Gilead Sciences, Inc.* 2,500 128,200 Johnson & Johnson 1,500 101,340 The accompanying notes are an integral part of the financial statements. 13 Sentinel Variable Products Bond Fund (Unaudited) Fund Profile (Unaudited) at June 30, 2012 Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 20.0 % 4 yrs. to 5.99 yrs. 9.7 % 1 yr. to 2.99 yrs. 4.7 % 6 yrs. to 7.99 yrs. 24.2 % 3 yrs. to 3.99 yrs. 16.5 % 8 yrs. and over 24.9 % Average Effective Duration (for all Fixed Income Holdings) 4.9 years** Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets FNMA AI9852 5.00% 09/01/41 6.7% FNMA AJ4048 4.00% 10/01/41 4.5% FGLMC C04036 4.00% 06/01/42 6.1% FNMA AB0204 5.50% 12/01/38 4.5% FNMA AO0308 3.50% 04/01/42 6.1% FNMA AO0800 3.00% 04/01/27 3.8% FNMA MA1084 3.50% 06/01/32 5.4% U.S. Treasury Bond 1.75% 05/15/22 3.2% FGLMC C03764 3.50% 02/01/42 4.5% FNMA AO3086 3.00% 06/01/27 3.0% Total of Net Assets 47.8% * "Top 10 Holdings" excludes any short-­ term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-­ payment risk of mortgage-­ backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at June 30, 2012 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 72.0% 20-­ Year: Government National Mortgage U.S. Government Agency Obligations 66.0% FNMA AK5688 Corporation 0.1% Federal Home Loan Mortgage 3%, 03/01/27 1,962 M $ Mortgage-­ Backed Securities: Corporation 21.9% FNMA AO3086 15-­ Year: Mortgage-­ Backed Securities: 3%, 06/01/27 1,991 M 2,090,451 GNMA 679437X 15-­ Year: FNMA MA1084 6%, 11/15/22 58 M 3.5%, 06/01/32 3,489M 3,692,558 Total U.S. Government FGLMC E03092 Agency Obligations 45,570,740 3%, 04/01/27 1,474 M $ 1,548,895 U.S. Treasury Obligations 6.0% FGLMC J19197 25-­ Year: 3%, 05/01/27 1,991 M 2,087,260 FNMA 735703 U.S. Treasury Bond FGLMC G18434 5%, 04/01/29 1,360 M 1.75%, 05/15/22 2,200 M 2,218,218 3%, 05/01/27 1,990 M 2,085,663 30-­ Year: U.S. Treasury FNMA AB0074 3%, 05/15/42 1,800 M 1,885,500 30-­ Year: 5%, 02/01/35 1,265 M 1,376,769 Total U.S. Treasury FNMA AB0204 Obligations FGLMC C03764 3.5%, 02/01/42 2,971 M 3,133,822 5.5%, 12/01/38 2,808 M 3,087,575 Total U.S. Government FNMA AI9852 Obligations FGLMC C09002 3%, 06/01/42 2,000 M 2,047,446 5%,09/01/41 4,252 M 4,656,590 (Cost $49,334,038) 49,674,458 FGLMC C04036 FNMA AJ4048 Corporate Bonds 20.5% 4%, 06/01/42 4,000 M 4,253,944 4%, 10/01/41 2,905 M 3,114,832 Basic Industry 0.8% FNMA AJ7689 Int'l. Paper Co. Total Federal Home Loan Mortgage 4%, 12/01/41 1,880 M 2,005,532 4.75%, 02/15/22 500 M Corporation 15,157,030 FNMA AO0308 Capital Goods 2.8% Federal National Mortgage 3.5%, 04/01/42 3,981 M 4,189,508 Joy Global, Inc. Association 44.0% 18,430,806 5.125%, 10/15/21 875 M 962,371 Total Federal National Mortgage Mortgage-­ Backed Securities: Association 30,349,885 L-­ 3 Communications Corp. 15-­ Year: 4.95%, 02/15/21 875 M 947,943 FNMA AO0800 3%, 04/01/27 2,467 M The accompanying notes are an integral part of the financial statements. 14 Sentinel Variable Products Bond Fund Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) Consumer Cyclical 0.7% GSMS 07-­ GG10 A4 Macy's Retail Holdings, Inc. 5.9788%, 08/10/45 650 M $ 724,002 3.875%, 01/15/22 500 M $ JPMCC 06-­ LDP8 AM 5.44%, 05/15/45 780 M 839,977 Consumer Non-­ Cyclical 3.4% Total Commercial Mortgage-­ Backed ADT Corp. Securities 3.5%, 07/15/22(a) 750 M 754,100 (Cost $2,153,244) Pernod Ricard SA 4.45%, 01/15/22(a) 1,000 M 1,038,162 Principal SABMiller Holdings, Inc. Amount Value 3.75%, 01/15/22(a) 500 M 532,795 (M$1,000) (Note 2) Corporate Short-­ term Notes 4.3% Energy 0.2% Nestle Capital Corp. 0.02%, 07/05/12 Newfield Exploration Co. (Cost $2,999,993) 3,000 M 2,999,993 5.75%, 01/30/22 125 M Financials 1.9% Space Ally Financial, Inc. Value 5.5%, 02/15/17 750 M 762,575 Shares (Note 2) Int'l. Lease Finance Corp. Institutional Money Market Funds 3.4% 6.5%, 09/01/14(a) 500 M 530,000 State Street Institutional US Government Money Market Fund Health Care 1.5% (Cost $2,330,861) 2,330,861 Cigna Corp. Total Investments 103.6% 4%, 02/15/22 1,000 M (Cost $70,183,959)† 71,487,223 Insurance 3.1% Excess of Liabilities Over CNA Financial Corp. Other Assets (3.6)% (2,471,369) 5.75%, 08/15/21 800 M 880,624 Prudential Financial, Inc. Net Assets 100.0% $ 69,015,854 4.5%, 11/16/21 500 M 519,939 XL Group Ltd. 5.75%, 10/01/21 650 M 720,404 † Cost for federal income tax purposes is $70,183,959. At June 30, 2012 unrealized appreciation for federal income tax purposes aggregated $1,303,264 of which Media 2.6% $1,314,065 related to appreciated securities and $10,801 related to depreciated securities. Dish DBS Corp. 6.75%, 06/01/21 500 M 542,500 (a) Security exempt from registration under Rule 144A of NBCUniversal Media LLC the Securities Act of 1933,as amended. These securities may be resold in transactions exempt from 4.375%, 04/01/21 1,000 M 1,102,142 registration, normally to qualified institutional XM Satellite Radio, Inc. buyers. At June 30, 2012, the market value of rule 7.625%, 11/01/18(a) 125 M 135,000 144A securities amounted to $2,990,057 or 4.33% of net assets. Real Estate 1.3% Health Care Reality, Inc. 4.95%, 01/15/21 875 M Telecommunications 2.2% MetroPCS Wireless, Inc. 6.625%, 11/15/20 500 M 493,750 Verizon Communications, Inc. 3.5%, 11/01/21 1,000 M 1,066,793 Total Corporate Bonds (Cost $13,365,823) 14,158,154 Commercial Mortgage-­ Backed Securities 3.4% CSFB 05-­ C4 AJ 5.19%, 08/15/38 500 M 506,249 CSFB 05-­ C6 AJ 5.23%, 12/15/40 250 M 253,529 The accompanying notes are an integral part of the fiancial statements. 15 Sentinel Variable Products Common Stock Fund (Unaudited) Fund Profile (Unaudited) at June 30, 2012 Top Sectors* Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 16.4% Consumer Discretionary 10.4% Health Care 14.7% Consumer Staples 10.3% Financials 13.5% Materials 3.9% Industrials 13.0% Telecommunication Services 3.4% Energy 11.9% Utilities 0.4% Top 10 Holdings** Description Percent of Net Assets Description Percent of Net Assets ExxonMobil Corp. 2.8% Procter & Gamble Co. 1.8% Chevron Corp. 2.1% Honeywell Int'l., Inc. 1.8% Int'l. Business Machines Corp. 2.0% PepsiCo, Inc. 1.8% United Technologies Corp. 1.9% Johnson & Johnson 1.7% Comcast Corp. 1.9% The Travelers Cos., Inc. 1.6% Total of Net Assets 19.4% *"Top Sectors" includes Domestic Common Stocks, Domestic Exchange Traded Funds and Foreign Stocks & ADRs. **"Top 10 Holdings" excludes any short-­ term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at June 30, 2012 ( Unaudited ) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 92.9% Chevron Corp. 40,000 $4,220,000 Toronto-­ Dominion Bank 25,000 $1,955,750 Consumer Discretionary 10.4% EOG Resources, Inc. 15,000 1,351,650 US Bancorp 75,000 2,412,000 Comcast Corp. 120,000 $ ExxonMobil Corp. 65,000 5,562,050 Wells Fargo & Co. 70,000 2,340,800 Gap, Inc. 91,900 2,514,384 MarathonOil Corp. 50,000 1,278,500 McDonald's Corp. 15,000 1,327,950 Marathon Petroleum Health Care 13.6% McGraw-­ Hill Cos., Inc. 40,000 1,800,000 Corp. 25,000 1,123,000 Aetna, Inc. 30,000 1,163,100 Nike, Inc. 10,000 877,800 McDermott Int'l., Inc.* 76,300 849,982 Amgen, Inc. 30,000 2,191,200 Omnicom Group, Inc. 40,000 1,944,000 Noble Energy, Inc. 35,000 2,968,700 Becton Dickinson & Co. 20,000 1,495,000 Staples, Inc. 45,000 587,250 Schlumberger Ltd. 30,000 1,947,300 Bristol-­ Myers Squibb Co. 65,000 2,336,750 Time Warner Cable, Inc. 35,000 2,873,500 Transocean Ltd. 18,000 805,140 Celgene Corp.* 15,000 962,400 Time Warner, Inc. 75,000 2,887,500 Weatherford Int'l. Ltd.* 63,800 805,794 Covidien PLC 25,000 1,337,500 TJX Cos., Inc. 50,000 2,146,500 Financials 12.8% Eli Lilly & Co. 25,000 1,072,750 Forest Laboratories, Inc. * 20,000 699,800 Consumer Staples 9.8% ACE Ltd. 23,000 1,704,990 Gilead Sciences, Inc.* 35,000 1,794,800 Altria Group, Inc. 50,000 1,727,500 American Express Co. 43,100 2,508,851 Johnson & Johnson 50,000 3,378,000 CVS Caremark Corp. 30,000 1,401,900 Bank ofAmerica Corp. 100,000 818,000 Medtronic, Inc. 36,200 1,402,026 HJ Heinz Co. 30,000 1,631,400 Bank ofNew York MellonCorp. 50,000 1,097,500 Merck & Co., Inc. 60,000 2,505,000 Kellogg Co. 25,000 1,233,250 Chubb Corp. 30,000 2,184,600 Mettler-­ Toledo Int'l. Inc. ,* 4,800 748,080 Kraft Foods, Inc. 45,000 1,737,900 CME Group, Inc. 4,500 1,206,495 Pfizer, Inc. 125,000 2,875,000 PepsiCo, Inc. 50,000 3,533,000 Philip Morris Int'l., Inc. 25,000 2,181,500 Goldman Sachs Group,Inc. 15,000 1,437,900 Stryker Corp. 10,000 551,000 Procter & Gamble Co. 60,000 3,675,000 JPMorgan Chase & Co. 40,000 1,429,200 UnitedHealth Group, Inc. 15,000 877,500 Wal-­ Mart Stores, Inc. 35,000 2,440,200 MetLife, Inc. 40,000 1,234,000 Zimmer Holdings, Inc. 25,000 1,609,000 19,561,650 Morgan Stanley 62,500 911,875 Energy 11.9% PNC Financial Services Industrials 13.0% Apache Corp. 17,500 1,538,075 Group, Inc. 17,500 1,069,425 Babcock & Wilcox Co.* 40,000 980,000 Baker Hughes, Inc. 30,000 1,233,000 The Travelers Cos., Inc. 50,000 3,192,000 Boeing Co. 20,000 1,486,000 The accompanying notes are an integral part of the financial statements. 16 Sentinel Variable Products Common Stock Fund Space Space † Cost for federal income tax purposes is $152,173,167. At June 30, 2012 unrealized appreciation for federal Value Value income tax purposes aggregated $47,103,262 of Shares (Note 2) Shares (Note 2) which $57,619,472 related to appreciated securities Canadian National Utilities 0.4% and $10,516,210 related to depreciated securities. Railway Co. 23,100 $ 1,949,179 Entergy Corp. 10,000 $ 678,900 ADR -­ American Depositary Receipt Deere & Co. 20,000 1,617,400 Total Domestic Common Stocks SPDR -­ Standard & Poor's Depository Receipts General Dynamics Corp. 25,000 1,649,000 (Cost $140,034,736) 185,071,205 General Electric Co. 100,000 2,084,000 Domestic Exchange Traded Funds 0.7% Honeywell Int'l., Inc. 65,000 3,629,600 Financials 0.7% L-­ 3 Communications SPDR KBW Regional Banking* Holdings, Inc. 15,000 1,110,150 (Cost $1,057,149) 50,000 Northrop GrummanCorp. 30,000 1,913,700 Tyco Int'l.Ltd. 30,000 1,585,500 Foreign Stocks & ADR's 4.3% Union Pacific Corp. 12,000 1,431,719 Australia 0.8% United Technologies BHP Billiton Ltd. ADR 25,000 Corp. 50,000 3,776,500 Germany 1.2% Verisk Analytics, Inc.* 30,000 1,477,800 SAP AG ADR 40,000 Waste Management, Inc. 35,000 1,169,000 Israel 0.5% Teva Pharmaceutical Information Technology 15.2% Industries Ltd. ADR 27,500 Accenture PLC 45,000 2,704,050 Mexico 0.7% Activision Blizzard, Inc. 108,500 1,300,915 America Movil SA de CV Broadcom Corp. 50,000 1,690,000 ADR 50,000 Check Point Software Switzerland 0.6% Technologies Ltd.* 40,000 1,983,600 Novartis AG ADR 20,000 Cisco Systems, Inc. 75,000 1,287,750 United Kingdom 0.5% Dell, Inc.* 75,000 939,000 Diageo PLC ADR 10,000 EMC Corp.* 100,000 2,563,000 Total Foreign Stocks & ADR's Hewlett-­ Packard Co. 25,000 502,750 (Cost $6,788,258) Intel Corp. 60,000 1,599,000 Institutional Money Market Funds0.5% Int'l. Business Machines Corp. 20,000 3,911,600 State Street Institutional US GovernmentMoney Market Fund KLA-­ Tencor Corp. 30,000 1,477,500 (Cost $1,093,047) 1,093,047 Microsoft Corp. 85,000 2,600,150 Principal Amount Value NetApp, Inc.* 37,000 1,177,340 (M$1,000) (Note 2) Seagate Technology PLC 30,000 741,900 Corporate Short-­ term Notes 0.6% Texas Instruments, Inc. 85,000 2,438,650 Chevron Oil Finance Visa, Inc. 17,500 2,163,525 0.08%, 07/03/12 Western Union Co. 75,000 1,263,000 (Cost $1,199,995) 1,200 M U. S. Government Obligations 1.0% Materials 3.1% Federal Home LoanMortgage Corporation 1.0% EI Du Pont de Nemours &Co. 40,000 2,022,800 Agency Discount Notes: 0.04%, 07/09/12 Freeport-­ McMoRan (Cost $1,999,982) 2,000 M Copper & Gold, Inc. 70,000 2,384,900 Total Investments 100.0% Praxair, Inc. 17,000 1,848,410 (Cost $152,173,167)† 199,276,429 Telecommunication Services2.7% Other Assets in Excess of AT&T, Inc. 40,000 1,426,400 Liabilities 0.0% Rogers Communications, Inc. 50,000 1,810,500 Net Assets 100.0% $ 199,343,551 Verizon Communications, Inc. 50,000 2,222,000 * Non-­ income producing. The accompanying notes are an integral part of the financial statements. 17 Sentinel Variable Products Mid Cap Fund (Unaudited) Fund Profile (Unaudited) at June 30, 2012 Top Sectors* Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 18.2% Energy 7.4% Industrials 17.1% Consumer Staples 4.7% Health Care 13.8% Materials 4.4% Consumer Discretionary 13.5% Utilities 1.1% Financials 12.2% Telecommunication Services 0.6% Top 10 Holdings** Description Percent of Net Assets Description Percent of Net Assets Flowers Foods, Inc. 1.5% LKQ Corp. 1.3% Church & Dwight Co., Inc. 1.4% Dick's Sporting Goods, Inc. 1.3% Plains Exploration & Production Co. 1.4% IDEX Corp. 1.3% NICE Systems Ltd. 1.4% Ametek, Inc. 1.3% Flowserve Corp. 1.3% Tractor Supply Co. 1.3% Total of Net Assets 13.5% *"Top Sectors" includes Domestic Common Stocks, Foreign Stocks & ADRs and Real Estate Investment Trusts. **"Top 10 Holdings" excludes any short-­ term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at June 30, 2012 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 90.2% Newfield Exploration Co. * 2,600 $76,206 WR Berkley Corp. 2,590 $100,803 Consumer Discretionary 13.5% Oil States Int'l., Inc.* 1,080 71,496 Zions Bancorporation 7,470 145,067 Ascena Retail Group, Inc. * 8,490 $158,084 Plains Exploration & 1,826,972 BorgWarner, Inc.* 1,430 93,794 Production Co.* 6,280 220,930 Health Care 13.1% Dana Holding Corp. 8,098 103,735 SM Energy Co. 1,180 57,950 Bio-­ Rad Laboratories, Inc. * 1,080 108,011 Darden Restaurants, Inc. 3,150 159,484 Superior Energy Services, Inc.* 8,536 172,683 Catalyst Health Solutions, Inc.* 1,070 99,981 Dick's Sporting Goods, Inc. 4,230 203,040 Tidewater, Inc. 3,410 158,088 Dentsply Int'l., Inc. 3,970 150,106 Dollar Tree, Inc.* 3,600 193,680 Weatherford Int'l. Ltd.* 6,740 85,126 Endo Pharmaceuticals Guess? Inc 3,720 112,976 Holdings, Inc.* 3,190 98,826 Hanesbrands, Inc.* 4,020 111,475 Financials 11.5% Henry Schein, Inc.* 1,940 152,271 Jarden Corp. 3,290 138,246 Affiliated Managers Group, Hologic, Inc.* 4,450 80,278 LKQ Corp.* 6,130 204,742 Inc.* 1,190 130,246 IDEXX Laboratories, Inc.* 1,710 164,382 Morningstar, Inc. 2,510 145,178 City National Corp/CA 3,430 166,629 Illumina, Inc.* 1,700 68,663 PVH Corp. 2,420 188,252 East West Bancorp, Inc. 7,140 167,504 Life Technologies Corp.* 3,600 161,964 Texas Roadhouse, Inc. 6,800 125,324 Endurance SpecialtyHoldings Ltd. 3,630 139,102 Masimo Corp.* 6,500 145,470 Tractor Supply Co. 2,400 199,344 Mednax, Inc.* 2,240 153,530 Everest Re Group Ltd. 1,480 153,165 Mettler-­ Toledo Int'l., Inc. * 650 101,302 Consumer Staples 4.7% HCC Insurance Holdings,Inc. 6,010 188,714 Quality Systems, Inc. 4,050 111,415 Church & Dwight Co., Inc. 4,070 225,763 Invesco Ltd. 3,460 78,196 Resmed, Inc.* 6,210 193,752 Energizer Holdings, Inc.* 1,250 94,062 MSCI, Inc.* 2,390 81,308 Techne Corp. 2,120 157,304 Flowers Foods, Inc. 10,316 239,641 New York Community Nu Skin Enterprises, Inc. 4,140 194,166 Bancorp, Inc. 10,011 125,438 Varian Medical Systems,Inc.* 2,240 136,125 Northern Trust Corp. 2,540 116,891 2,083,380 Energy 7.4% Industrials 17.1% CARBO Ceramics, Inc. 1,050 80,567 Raymond James Financial, Inc. 4,570 156,477 Ametek, Inc. 4,010 200,139 Core Laboratories NV 1,240 143,716 Signature Bank* 1,270 77,432 Cintas Corp. 4,190 161,776 Dril-­ Quip, Inc.* 1,660 108,879 18 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Mid Cap Fund Space Space Value Value Shares (Note 2) Shares (Note 2) Copart, Inc.* 6,910 $ Utilities 1.1% Donaldson Co., Inc. 5,160 172,189 ITC Holdings Corp. 2,520 $173,653 Flowserve Corp. 1,800 206,550 Total Domestic Common Stocks Gardner Denver, Inc. 1,600 84,656 (Cost $11,439,539) Genesee & Wyoming, Inc.* 1,630 86,129 Foreign Stocks & ADR's 2.1% IDEX Corp. 5,190 202,306 Israel1.4% IHS, Inc.* 1,500 161,595 NICE Systems Ltd. ADR* 5,895 215,756 United Kingdom 0.7% Jacobs Engineering Group, Inc.* 3,510 132,889 Shire Ltd. ADR 1,360 117,491 Total Foreign Stocks & ADR's JB Hunt Transport Services, Inc. 2,200 131,120 (Cost $209,136) 333,247 Joy Global, Inc. 1,480 83,960 Real Estate Investment Trusts 0.7% Financials 0.7% MSC Industrial Direct Co.,Inc. 2,240 146,832 Home Properties, Inc.(a) 1,760 107,994 Quanta Services, Inc.* 6,850 164,880 Total Real EstateInvestment Trusts Regal-­ Beloit Corp 2,540 158,140 (Cost $67,566) 107,994 Roper Industries, Inc 1,400 138,012 Institutional Money Market Funds 2.0% Stericycle, Inc.* 1,785 163,631 State Street Institutional US Government Money Market Fund Waste Connections, Inc. 5,430 162,466 (Cost $322,101) 322,101 322,101 2,720,968 Information Technology 16.8% Principal Amount Value Altera Corp. 2,130 72,079 (M$1,000) (Note 2) ANSYS, Inc.* 2,510 158,406 Corporate Short-­ term Notes 4.4% Citrix Systems, Inc.* 1,250 104,925 Nestle Capital Corp. Dolby Laboratories, Inc.* 3,900 161,070 0.02%, 07/05/12 FLIR Systems, Inc. 4,590 89,505 (Cost $699,998) 700 M 699,998 Informatica Corp.* 3,220 136,399 Total Investments 99.4% Jack Henry & Associates, (Cost $12,738,340)† 15,782,234 Inc. 3,960 136,699 Other Assets in Excess of Microchip Technology, Inc. 4,200 138,936 Liabilities 0.6% 90,822 Micros Systems, Inc.* 3,890 199,168 NeuStar, Inc.* 4,600 153,640 Net Assets 100.0% $ 15,873,056 Nuance Communications,Inc.* 6,350 151,257 * Non-­ income producing. Open Text Corp.* 3,370 168,163 † Cost for federal income tax purposes is $12,738,340. At June 30, 2012 unrealized appreciation for federal Plantronics, Inc. 4,110 137,274 income tax purposes aggregated $3,043,894 of which Polycom, Inc.* 9,190 96,679 $3,621,159 related to appreciated securities and Power Integrations, Inc. 4,410 164,493 $577,265 related to depreciated securities. QLIK Technologies, Inc.* 6,400 141,568 (a) Return of capitalpaid during the fiscal period. Riverbed Technology, Inc. * 8,110 130,977 ADR -­ American Depositary Receipt Semtech Corp.* 6,830 166,106 Trimble Navigation Ltd.* 3,300 151,833 2,659,177 Materials 4.4% AptarGroup, Inc. 3,510 179,186 Ecolab, Inc. 2,480 169,954 Rockwood Holdings, Inc. 3,900 172,965 Steel Dynamics, Inc. 14,450 169,787 691,892 Telecommunication Services 0.6% tw telecom, Inc.* 3,750 96,225 The accompanying notes are an integral part of the financial statements. 19 Sentinel Variable Products Small Company Fund (Unaudited) Fund Profile (Unaudited) at June 30, 2012 Top Sectors* Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 19.9% Financials 12.1% Industrials 19.6% Energy 5.5% Consumer Discretionary 14.7% Consumer Staples 5.2% Health Care 14.3% Materials 3.9% Utilities 1.0% Top 10 Holdings** Description Percent of Net Assets Description Percent of Net Assets NICE Systems Ltd. 1.9% IDEX Corp. 1.4% Hain Celestial Group, Inc. 1.5% Iconix Brand Group, Inc. 1.4% Flowers Foods, Inc. 1.5% Diodes, Inc. 1.4% Open Text Corp. 1.5% Actuant Corp. 1.3% Haemonetics Corp. 1.4% Jack Henry & Associates, Inc. 1.3% Total of Net Assets 14.6% *"Top Sectors" includes Domestic Common Stocks, Foreign Stocks & ADRs and Real Estate Investment Trusts. **"Top 10 Holdings" excludes any short-­ term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at June 30, 2012 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 90.8% Energy 5.5% Cyberonics, Inc.* 13,700 $ Consumer Discretionary 14.7% CARBO Ceramics, Inc. 5,200 $398,996 Haemonetics Corp.* 10,500 778,155 Ascena Retail Group, Inc. * 30,200 $ Dril-­ Quip, Inc.* 8,400 550,956 HMS Holdings Corp.* 12,400 413,044 Buffalo Wild Wings, Inc.* 5,700 493,848 Key Energy Services, Inc.* 38,500 292,600 ICU Medical, Inc.* 9,600 512,448 Dana Holding Corp. 38,400 491,904 Oil States Int'l., Inc.* 5,100 337,620 Integra LifeSciences Express, Inc.* 24,200 439,714 Resolute Energy Corp.* 47,700 456,489 Holdings Corp.* 14,200 527,956 Iconix Brand Group, Inc.* 44,000 768,680 Masimo Corp.* 22,500 503,550 LKQ Corp.* 8,400 280,560 Superior Energy Services,Inc.* 27,658 559,522 Myriad Genetics, Inc.* 22,200 527,694 Men's Wearhouse, Inc. 17,700 498,078 Tidewater, Inc. 9,800 454,328 NuVasive, Inc.* 5,100 129,336 Monro Muffler Brake, Inc. 19,500 648,180 NxStage Medical, Inc.* 28,800 482,688 Morningstar, Inc. 8,100 468,504 Financials 9.5% Quality Systems, Inc. 14,100 387,891 Penn National Gaming, Inc.* 15,100 673,309 City National Corp/CA 12,300 597,534 Sirona Dental Systems,Inc.* 11,000 495,110 Steven Madden Ltd.* 15,400 488,950 East West Bancorp, Inc. 25,100 588,846 Techne Corp. 8,900 660,380 Texas Roadhouse, Inc. 37,300 687,439 Endurance SpecialtyHoldingsLtd. 18,900 724,248 Volcano Corp.* 16,100 461,265 Vitamin Shoppe, Inc.* 11,700 642,681 Evercore Partners, Inc. 30,000 701,700 West PharmaceuticalServices, Inc. 10,100 509,949 Warnaco Group, Inc.* 8,100 344,898 HCC Insurance Holdings,Inc. 17,500 549,500 Wolverine World Wide, Inc. 16,900 655,382 Iberiabank Corp. 6,100 307,745 Industrials 19.6% ProAssurance Corp. 5,600 498,904 Actuant Corp. 27,400 744,184 Consumer Staples 5.2% Prosperity Bancshares, Inc. 9,300 390,879 Aerovironment, Inc.* 12,500 328,875 Casey's General Stores, Inc. 11,000 648,890 Stifel Financial Corp.* 19,800 611,820 Clarcor, Inc. 14,100 679,056 Flowers Foods, Inc. 35,800 831,634 SVB Financial Group* 4,700 275,984 Copart, Inc.* 29,800 705,962 Hain Celestial Group, Inc. * 15,300 842,111 Esterline Technologies
